Morton, J.
The plaintiff was injured by having his hand caught in the teeth of the roller, and drawn in and crushed. He was a little less than sixteen years of age, and had never worked in a mill till he was set to work on the machine by which he was injured, a few days before the accident occurred. He seems to have been a bright boy, and when he went to work he was shown how to spread the wool over the apron, and was told to look out for the roller, and said in reply, “ All right.” It must have been apparent even to a boy of his limited experience that it would be dangerous to get his hand caught in the teeth of the roller, and that that was liable to happen if his hand got too near it. There was no hidden danger, and that portion of the machine on which the plaintiff was working was simple in construction and operation, and there was nothing, we think, which, making due allowance for his youth and inexperience, he could not or did not appreciate and understand. We think, therefore, that he must be held to have assumed the risk. Ciriack v. Merchants’ Woolen Co. 146 Mass. 182. Crowley v. Pacific Mills, 148 Mass. *569228. Coullard v. Tecumseh Mills, 151 Mass. 85. Ciriack v. Merchants' Woolen Co. 151 Mass. 152. Pratt v. Prouty, 153 Mass. 333. Patnode v. Warren Cotton Mills, 157 Mass. 283.
If the plaintiff appreciated and understood the risk, and worked on the machine without objecting to the want of a guard, the fact that the machine might have‘been made safer with a guard is immaterial. Sullivan v. India Manuf. Co. 113 Mass. 396. Gilbert v. Guild, 144 Mass. 601. Ciriack v. Merchants' Woolen Co. 146 Mass. 182. Downey v. Sawyer, 157 Mass. 418.

.'Exceptions overruled.